DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Suragi Math et al. (US 2015/0143366 A1) Determines optimized placement of virtual machine in different cloud computing environments.
Santos et al. (US 2005/0228852A1) Determines how to assign application components to computing resources taking into account available resources based on the requirements of the software components.
You (US 2016/0306673 A1) Provisions resources in heterogeneous networks and cloud computing based on component metric information of the processing nodes in a pool and allocates target tasks to the processing nodes.
Goering (US 2015/0161150 A1) Discusses a Content Delivery Network which serves as a caching mechanism so that identical results are not recreated over and over for each individual user.
However, the features “calculating compute gravity of each computing node in a cloud computing paradigm and each computing node in a client network computing paradigm within an Internet of Systems based on computation complexity corresponding to each component part of an algorithm to be distributed within the Internet of Systems, computing node availability, and computing node computation workload fit; distributing each component part of the algorithm to an appropriate computing node of the cloud computing paradigm and client network computing paradigm based on calculated compute gravity of each respective computing node within the Internet of Systems; and distributing computation workload of each component part of the algorithm to a respective computing node of the cloud computing paradigm and the client network computing paradigm having a corresponding component part of the algorithm for processing.” when viewed in the context of the claims as a whole were not taught in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195